Case 2:21-cv-04178-FLA-DFM Document 1 Filed 05/19/21 Page 1 of 6 Page ID #:1



 1   SULAIMAN LAW GROUP, LTD.
 2   Alejandro E. Figueroa (State Bar No. 332132)
     2500 South Highland Avenue, Suite 200
 3   Lombard, IL 60148
 4   Telephone: (630) 575-8181 Ext. 120
     Facsimile: (630) 575-8188
 5   Email: alejandrof@sulaimanlaw.com
 6   Attorney for Plaintiff

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11    TOI THOMPSON,                         Case No. 2:21-cv-04178
12                   Plaintiff,             COMPLAINT FOR DAMAGES
13          v.                              1. VIOLATION OF THE FAIR DEBT
                                            COLLECTION PRACTICES ACT, 15
14                                          U.S.C. §1692 ET SEQ.
      INTERNATIONAL COLLECTION
15    CORPORATION,
16                   Defendant.
17                                          DEMAND FOR JURY TRIAL
18

19                                    COMPLAINT
20         NOW comes TOI THOMPSON (“Plaintiff”), by and through the undersigned
21
     attorney, complaining as to the conduct of INTERNATIONAL COLLECTION
22

23   CORPORATION (“Defendant”), as follows:

24                                NATURE OF THE ACTION
25      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection
26
     Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful
27

28   conduct.
                                              1
Case 2:21-cv-04178-FLA-DFM Document 1 Filed 05/19/21 Page 2 of 6 Page ID #:2



 1                                 JURISDICTION AND VENUE
 2
        2. This action arises under and is brought pursuant to the FDCPA. Subject matter
 3

 4   jurisdiction is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and

 5   1337, as the action arises under the laws of the United States.
 6
        3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant’s
 7

 8   principal place of business is located in Los Angeles County, California, which is
 9   located within the Central District of California.
10
                                            PARTIES
11

12      4. Plaintiff is a consumer and a natural person over-the-age of 18.
13      5. Defendant is a third-party debt collector and corporation organized under the
14
      laws of the State of California. Defendant’s principal place of business is located
15

16    within 1930 Wilshire Boulevard, Suite 908, Los Angeles, California 90057.
17      6. Defendant acted through its agents, employees, officers, members, directors,
18
     heirs, successors, assigns, principals, trustees, sureties, subrogees, third-party
19

20   contractors, representatives and insurers at all times relevant to the instant action.
21
                           FACTS SUPPORTING CAUSES OF ACTION
22
        7. The instant action arises out of Defendant’s attempts to collect upon an
23

24   outstanding debt for a California apartment residential lease (“subject consumer
25
     debt”).
26
        8. Several months ago, Defendant began its collection campaign by reporting the
27

28   subject consumer debt on Plaintiff’s consumer report(s).
                                                 2
Case 2:21-cv-04178-FLA-DFM Document 1 Filed 05/19/21 Page 3 of 6 Page ID #:3



 1      9. Plaintiff did not recognize the subject consumer debt as she has never rented
 2
     an apartment in the State of California.
 3

 4      10. Consequently, Plaintiff contacted Defendant and disputed the validity of the

 5   subject consumer debt.
 6
        11. Thereafter, Defendant acknowledged Plaintiff’s dispute and removed the
 7

 8   subject consumer debt from Plaintiff’s consumer report(s).
 9      12. However, on or around April 2021, Defendant accessed Plaintiff’s consumer
10
     report(s) without her authorization.
11

12      13. Plaintiff was forced to contact Defendant again to dispute the subject consumer
13   debt upon learning that Defendant had accessed her consumer report(s) without her
14
     authorization.
15

16      14. In response, Defendant threatened to pursue a lawsuit against Plaintiff in order
17   to collect upon the subject consumer debt.
18
        15. Plaintiff was taken aback by Defendant’s harassing debt collection campaign.
19

20      16. In an effort to address the confusion created by Defendant, Plaintiff lost time
21
     and resources going about addressing Defendant’s conduct.
22
        17. Frustrated over Defendant’s conduct, Plaintiff spoke with her attorneys
23

24   regarding her rights, resulting in expenses.
25
        18. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.
26

27

28
                                                  3
Case 2:21-cv-04178-FLA-DFM Document 1 Filed 05/19/21 Page 4 of 6 Page ID #:4



 1      19. Plaintiff has suffered concrete harm as a result of Defendant’s actions,
 2
     including but not limited to, invasion of privacy, aggravation, emotional distress, and
 3

 4   a reduced credit score.

 5       COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
 6
        20. Plaintiff repeats and realleges paragraphs 1 through 19 as though fully set forth
 7

 8   herein.
 9      21. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
10
        22. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA,
11

12   because it regularly uses the mail and/or the telephone to collect, or attempt to collect,
13   delinquent consumer accounts.
14
        23. Defendant is engaged in the business of collecting or attempting to collect,
15

16   directly or indirectly, defaulted debts owed or due or asserted to be owed or due to
17   others, and debt collection is the primary purpose of its business.
18
        24. The subject consumer debt is a “debt” as defined by FDCPA §1692a(5) as it
19

20   arises out of a transaction due or asserted to be owed or due to another for personal,
21
     family, or household purposes.
22
               a. Violations of the FDCPA § 1692e
23

24      25. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from
25
     using “any false, deceptive, or misleading representation or means in connection with
26
     the collection of any debt.”
27

28      26. In addition, this section enumerates specific violations, such as:
                                                  4
Case 2:21-cv-04178-FLA-DFM Document 1 Filed 05/19/21 Page 5 of 6 Page ID #:5



 1             “The false representation of . . . the character, amount, or legal
 2            status of any debt . . . .” 15 U.S.C. §1692e(2);

 3            “The threat to take any action that cannot legally be taken or that
 4            is not intended to be taken.” 15 U.S.C. § 1692e(5); and

 5            “Communicating or threatening to communicate to any person
 6
              credit information which is known or which should be known to
              be false, including the failure to communicate that a
 7            disputed debt is disputed.” 15 U.S.C. §1692e(8); and
 8
              “The use of any false representation or deceptive means to collect
 9            or attempt to collect any debt or to obtain information concerning
10            a consumer.” 15 U.S.C. §1692e(10).

11      27. Defendant violated §1692e, e(2), e(5), and e(10) when it used deceptive means
12
     to collect and/or attempt to collect the subject consumer debt. Specifically, it was
13

14   deceptive for Defendant to threaten to sue Plaintiff for a debt that she does not owe.

15   Defendant’s actions only served to worry and confuse Plaintiff.
16
        28. Defendant also violated §1692e and e(8) when it reported information on
17

18   Plaintiff’s consumer report(s) that Defendant knew or should have known was false.

19   Defendant accessed Plaintiff’s account without her consent and after it acknowledged
20
     Plaintiff’s first dispute. Despite this information, Defendant proceeded to negatively
21

22   affect Plaintiff’s consumer report(s) even though she does not owe the subject
23   consumer debt.
24
            b. Violations of the FDCPA § 1692f
25

26      29. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from
27   using “unfair or unconscionable means to collect or attempt to collect any debt.”
28
                                                5
Case 2:21-cv-04178-FLA-DFM Document 1 Filed 05/19/21 Page 6 of 6 Page ID #:6



 1      30. Defendant violated §1692f when it unfairly and unconscionably attempted to
 2
     collect on the subject consumer debt. Any reasonable fact finder will conclude that
 3

 4   Defendant acted unfairly and unconscionably when Defendant threatened to sue

 5   Plaintiff for a debt that she does not owe.
 6
        WHEREFORE, Plaintiff, TOI THOMPSON, respectfully requests that this
 7

 8   Honorable Court enter judgment in her favor as follows:
 9      a. Declaring that the practices complained of herein are unlawful and violate
10         the aforementioned bodies of law;
11      b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
12         U.S.C. §1692k(a)(2)(A);
13      c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
14         provided under 15 U.S.C. §1692k(a)(1);
15      d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
16         U.S.C. §1692k(a)(3); and
17      e. Awarding any other relief as this Honorable Court deems just and
18         appropriate.
19
        Dated: May 19, 2020                  Respectfully submitted,
20
                                             /s/Alejandro E. Figueroa
21                                           Alejandro E. Figueroa, Esq.
                                             California Bar No. 332132
22                                           Counsel for Plaintiff
                                             Sulaiman Law Group, Ltd
23                                           2500 S Highland Ave, Suite 200
                                             Lombard, IL 60148
24                                           Telephone: (630) 575-8181 Ext. 120
                                             alejandrof@sulaimanlaw.com
25

26

27

28
                                                   6
